UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month ofOctober 2010 Commission File Number 000-28998 ELBIT SYSTEMS LTD. (Translation of Registrant’s Name into English) Advanced Technology Center, P.O.B. 539, Haifa 31053, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note : Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Note : Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o o Yes x No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto as Exhibit 1 and incorporated herein by reference is the Registrant’s press release datedOctober 13, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELBIT SYSTEMS LTD. (Registrant) By: /s/ Ronit Zmiri Name: Ronit Zmiri Title: Corporate Secretary Dated:October 13, 2010 EXHIBIT INDEX Exhibit No. Description 1. Press Release datedOctober 13, 2010 Exhibit 1 Elbit Systems U.S. Subsidiary Receives $68 Million ID/IQ Contract to Supply Head-Up Displays for U.S. Department of Defense Haifa, Israel, October 13, 2010 – Elbit Systems Ltd. (NASDAQ and TASE: ESLT) announced today that its wholly-owned U.S. subsidiary, Elbit Systems of America, LLC, was awarded a 5-year, $68 million Indefinite Delivery/Indefinite Quantity (ID/IQ) contract from the U.S. Army Contracting Command in Huntsville, Alabama to supply the U.S.Army, Navy, Marines Corps and Coast Guard with AN/AVS-7 Head-Up Display components including the latest Elbit Systems of America Flat Panel Day and Night Head-Up Display units. Initial delivery orders totaling $23 million havebeen awarded under the ID/IQ contract. This is a follow-on contract to a $75M ID/IQ contract awarded in September 2005. The new display units increase situational awareness and safety by allowing pilots to fly “head out of the cockpit” during day and night operations. Commenting on the award, Elbit Systems of America President and CEO, Raanan Horowitz noted, “This follow-on order attests to our customer’s satisfaction with our systems and performance track record.Elbit Systems of America is pleased to provide cutting-edge technology for the warfighter, delivering high quality Helmet Mounted Displays at accelerated pace and supporting critical missions and needs. The AN/AVS-7 has proven itself by providing situational awareness and added safety to Army aviators on all US Army helicopter platforms and we are proud we can provide now an upgrade to these systems.” About Elbit Systems Elbit Systems Ltd. is an international defense electronics company engaged in a wide range of programs throughout the world. The Company, which includes Elbit Systems and its subsidiaries, operates in the areas of aerospace, land and naval systems, command, control, communications, computers, intelligence surveillance and reconnaissance (“C4ISR”), unmanned aircraft systems (“UAS”), advanced electro-optics, electro-optic space systems, EW suites, airborne warning systems, ELINT systems, data links and military communications systems and radios.The Company also focuses on the upgrading of existing military platforms, developing new technologies for defense, homeland security and commercial aviation applications and providing a range of support services. For additional information, visit: www.elbitsystems.com. Company Contact: IR Contact: Joseph Gaspar, Executive VP & CFO Ehud Helft / Kenny Green Dalia Rosen, VP & Head of Corporate Communications CCG Investor Relations Elbit Systems Ltd Tel: 1-646-201-9246 Tel:+972-4-8316663 E-mail: elbitsystems@ccgisrael.com Fax: +972-4-8316944 E-mail: j.gaspar@elbitsystems.com dalia.rosen@elbitsystems.com This press release contains forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended) regarding Elbit Systems Ltd. and/or its subsidiaries (collectively the Company), to the extent such statements do not relate to historical or current fact.Forward Looking Statements are based on management’s expectations, estimates, projections and assumptions.Forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, as amended.These statements are not guarantees of future performance and involve certain risks and uncertainties, which are difficult to predict.Therefore, actual future results, performance and trends may differ materially from these forward-looking statements due to a variety of factors, including, without limitation: scope and length of customer contracts; governmental regulations and approvals; changes in governmental budgeting priorities; general market, political and economic conditions in the countries in which the Company operates or sells, including Israel and the United States among others; differences in anticipated and actual program performance, including the ability to perform under long-term fixed-price contracts; and the outcome of legal and/or regulatory proceedings.The factors listed above are not all-inclusive, and further information is contained in Elbit Systems Ltd.’s latest annual report on Form 20-F, which is on file with the U.S. Securities and Exchange Commission. All forward-looking statements speak only as of the date of this release. The Company does not undertake to update its forward-looking statements.
